—Order unanimously modified on the law and as modified affirmed without costs in accordance with the following Memorandum: Family Court erred in allowing petitioner to relocate from Syracuse to Philadelphia with the parties’ minor child. Petitioner’s sole reason to relocate was to place distance between petitioner and respondent to alleviate the conflict between them. There was no evidence that the relocation was in the best interests of the child (see, Matter of Tropea v Tropea, 87 NY2d 727, 741; Matter of Mahoney v Doring, 256 AD2d 1112 [decided herewith]). A custodial parent’s desire for a “fresh start”, standing alone, is insufficient to justify relocation (see, Sawyer v Sawyer, 242 AD2d 969). Similarly, a custodial parent’s desire to relocate based solely on irreconcilable differences with the ex-spouse is also insufficient to justify relocation. Thus, we modify the order by denying the petition. (Appeal from Order of Onondaga County Family Court, Rossi, J. — Custody.) Present — Denman, P. J., Hayes, Pigott, Jr., Callahan and Fallon, JJ.